DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/23/2021 has been considered by the examiner.  

Status of the Claims
This is a second action non-final office action in response to the applicant’s arguments and remarks filed on 02/23/2021. Claims 3-6, 8, and 19-20 are pending in the current office action. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated for the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 3-5, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khesin et al. (US 2003/0127325 A1) in view of Yocum et al. (WO 2015/095884 A1).
Regarding claim 20, Khesin discloses a method for detecting gas in an exhaust stream of an industrial process (method for monitoring and measuring gas concentrations in industrial combustor applications including carbon monoxide [abstract; Paras. 0002, 0067]), the method comprising: 
detecting, at temperatures above 700°C, a concentration of oxygen within the exhaust stream, wherein the detection is completed utilizing a probe body containing an oxygen-detecting sensor (the in-situ gas sensor is placed in the process gas in the 900-1500 °F range (700°C is 1292 °F) wherein a protective sleeve “probe body” contains the oxygen-detecting sensor wherein the sensor is required to be heated above 600°C for oxygen permeability wherein the oxygen concentration is measured within the process flow [Paras. 0035, 0073, 0076, 0080, 0088; Figs. 1B-5]);
providing a signal corresponding, at least in part, to the detected concentration of oxygen (the change in the concentration at the electrode correspondingly changes the voltage output by the sensor [Paras. 0046-0048]);
receiving the signal corresponding to the detected concentration of oxygen from the oxygen-detecting sensor (the output signal from the in-situ oxygen 
calculating a derivative of the signal provided from the oxygen-detecting sensor (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level [Para. 0052; Note: one skilled in the art would appreciate that determining a change in concentration with respect to time is equivalent to the time derivative of the concentration of oxygen]); and
determining the concentration of carbon monoxide based at least in part on the derivative of the signal output from the oxygen sensor (the output from the oxygen sensor sensing the flue gas of the combustor serves as a reliable indicator of the level of CO present therein wherein the concentration of the carbon monoxide is determined based on the concentration of oxygen [Paras. 0047, 0052, 0068]).
Khesin is silent on removing signal noise within the embodiment above and thus fails to expressly teach “reducing sensor signal noise”. 
Yocum discloses a system and method determining gas concentration values [abstract] wherein the system processing unit is configured to determine when changes in the gas measurement information are actual changes in gas concentration and not due to artificial factors such as noise [Para. 0018]. Yocum further teaches that noise reduction performed by averaging the output of the sensor over a period of time wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khesin to perform a signal noise reduction algorithm because Yocum teaches that signal noise filtering and data smoothing would provide a more stable output signal that is more representative of the actual gas concentration and not representative of artificial factors [Paras. 0018-0019, 0046]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a signal noise reducing step would provide the obvious and predictable result of reducing the signal noise and providing a more stable output signal) [MPEP 2143(A)]. 
Regarding claim 3
Regarding claim 4, Khesin further discloses altering an existing fuel-to-oxygen ratio based at least in part on the determined concentration of carbon monoxide to a new fuel-to-oxygen ratio (individual burners as well as post-flame combustion controls may be adjusted to achieve optimum relationships between the fuel and air flows, an optimum distribution of individual air flows and reburning fuel flows, and an optimization of other boiler adjustments, thereby increasing the efficiency of combustor significantly [Paras. 0034, 0067, 0069]).
Regarding claim 5, Khesin further discloses transmitting an indication of the carbon monoxide concentration (the sensors generate a signal indicative of the concentration and/or changes in the concentration of gases including carbon monoxide that is determined based on the concentration of oxygen wherein the combustion parameters are analyzed and reported by a programmed computer [Paras. 0026, 0052, 0064, 0068; Fig. 1A]).
Regarding claim 8, Khesin further discloses wherein the oxygen-detecting sensor comprises a zirconia-based electrochemical cell (in-situ oxygen sensor includes an yttria stabilized zirconia element [Paras. 0035, 0052]).
Regarding claim 19, Khesin further discloses wherein the method comprises providing an indication of carbon monoxide breakthrough based on the determined concentration of carbon monoxide (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level wherein the output from the oxygen sensor sensing the flue gas of the combustor .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khesin in view of Yocum, as applied to claim 20 above, and further in view of Maki et al. (US 2004/0026268 A1). 
Regarding claim 6, Khesin discloses the limitations of claim 20 as discussed previously. 
Khesin discloses wherein the system determines the presence of carbon monoxide within the exhaust stream of the industrial process as outlined previously ([Paras. 0046-0048]). 
Khesin is silent on an alert/alarm being triggered and thus fails to expressly teach “triggering an alert” indicating that carbon monoxide is present within the exhaust stream of the industrial process, of instant claim 6. 
Maki discloses a gas sensor and detection method for detecting gas concentrations [abstract] in which the concentration of the gas to be detected, such as carbon monoxide, is determined from the potential output that may be represented in a graphical output and enables the operations of alarming when the concentration of carbon monoxide exceeds the predetermined level [Par. 0132] wherein the method of using the data can be used in alarming buzzers and emitting light signals such as liquid crystal and LED [Par. 0111]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Khesin to include an alarm such as a buzzer or an emitting light signal because Maki teaches that alarms are useful for notifying the operator when concentrations of carbon monoxide exceed predetermined levels [Par. 0132]. 

Response to Arguments
Applicant’s arguments, see Remarks Pg. 5-6, filed 02/23/2021, with respect to the 35 U.S.C. § 102 rejection have been fully considered but are moot as they do not pertain to the combination of references used in the current grounds of rejection.
Applicant’s arguments that do pertain to the current grounds of rejection are addressed below. 

Applicant’s Argument #1
Applicant argues on Pg. 6 that that “the determination of combustibles information by Khesin is based on the fluctuating AC signal and not the oxygen sensor output as set forth in independent claim 20. Specifically, independent claim 20 recites calculating a derivative of the signal provided by the oxygen-detecting sensor”. 
Examiner’s Response #1
Examiner respectfully disagrees. Khesin teaches in Para. 0048 wherein the output signal from the gas sensor comprises two components, a DC component and an AC component. Thus, the AC/DC signal from Khesin reads 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JOSHUA L ALLEN/           Examiner, Art Unit 1795